Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(IDS) submitted was filed on December 01, 2021 after the mailing date of the application on June 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




4.	Claims 1, 3-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al.(US 2018/0329555 A1) (herein after KIM).

Regarding claim 1, KIM teaches a display panel(display panel 300, fig.1, Para-95), comprising:

a base substrate(base substrate 110, fig.2, Para-101);

a touch sensor(sensing unit 100, figs.1&2) arranged on the base substrate(substrate 110) and comprising a plurality of touch sub-electrodes(first electrode cell 122, sensing electrodes 120, second electrode cell 132, driving electrodes 130, figs.1,2,4-7A); 

and a signal noise sensor(sensing unit 100, noise detecting electrodes 160, figs.4-7B) configured to detect a signal noise from the display panel(Para-36, 127) and comprising a plurality of detection electrodes(noise detecting electrodes 160, figs.4-7B and related text);

wherein an outer contour of at least one detection electrode (160, figs.4-7B) is located within an outer contour of at least one touch sub-electrode(sensing electrode 120).

Regarding claim 3, KIM teaches the display panel according to claim 1, wherein the plurality of detection electrodes (detection electrodes 160, electrode portion 162, connection lines 164) is arranged at a layer different from(fig.8A, Para-165), and electrically insulated from(separated by first insulating layer 170), the plurality of touch sub-electrodes(electrode cells 122, sensing electrodes 120, figs.4-8A).

Regarding claim 4, KIM teaches the display panel according to claim 1, wherein all or a part of the plurality of detection electrodes are electrically connected to each other(figs.4-6B,7B).

Regarding claim 5, KIM teaches the display panel according to claim 4, wherein when a part of the plurality of detection electrodes are electrically connected to each other(figs.4-6B,7B), the plurality of detection electrodes(160) is arranged in at least one region(figs.4,24-25,27, 29-31), the detection electrodes in each region are electrically connected to each other(figs.4,24-25,27,29-31), and a coverage area of each region is smaller than a coverage area of the plurality of detection electrodes(figs.4,24-25,27, 29-31).

Regarding claim 6, KIM teaches the display panel according to claim 1, further comprising a plurality of dummy patterns (first dummy patterns 166 or second dummy patterns 126, figs.4-6B,7B,9,10A-10B,11) arranged at a same layer as(Para-144, 168, 192), and made of a same material as(Para-144,192), the plurality of detection electrodes(160), wherein the plurality of dummy patterns is electrically insulated from each other (Para-144), and each dummy pattern is electrically insulated from the detection electrodes(figs.6A-6B,7B, Para-144).

Regarding claim 7, KIM teaches the display panel according to claim 1, wherein the detection electrodes are electrically connected to each other through bridging lines(connection lines 164, fig.7B, Para-166), and the bridging lines are arranged at a same layer as(Para-166), and made of a same material as (Para-138), the detection electrodes(160).

Regarding claim 8, KIM teaches the display panel according to claim 1, wherein each touch sub-electrode comprises a receiving electrode(sensing electrodes 120) and a transmitting electrode(driving electrodes 120, figs.1&2).

Regarding claim 9, KIM teaches the display panel according to claim 7, wherein an extension direction of each bridging line crosses an arrangement direction of the receiving electrode and the transmitting electrode(figs.2,4-6B).

Regarding claim 10, KIM teaches the display panel according to claim 1, further comprising a noise detection signal line (third wires 146, fig.4), wherein one end of the noise detection signal line is electrically connected to the plurality of detection electrodes(160) and the other end of the noise detection signal line is connected to a touch control chip (sensing circuit 220, microprocessor MPU 226, figs.4&25).

Regarding claim 11, KIM teaches a display device(display device including touch sensor, Para-2), comprising the display panel according to claim 1(see the rejection of claim 1).

Regarding claim 12, KIM teaches the display device according to claim 11, further comprising a touch control chip(driving circuit 210, MPU 226, fig.25), wherein the touch sensor (electrodes 120, 130) and the signal noise sensor(electrodes 160) are electrically connected to the touch control chip(210, 226) (all components in an electrical circuit are connected to each other electrically, otherwise the device having electrical circuit would malfunction), and the touch control chip is configured to perform noise reduction on a detection result of the touch sensor in accordance with a signal noise detected by the signal noise sensor(Para-155, 157-158, 192, 195, 200, 226, 232, 237, 242).

Regarding claim 17, KIM teaches a touch signal processing method for the display device according to claim 11, comprising: 

acquiring a touch signal collected by a touch sensor and a signal noise collected by a signal noise sensor(Para 146-157);
and 
performing noise reduction on the touch signal in accordance with the signal noise(Para 146-157).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2018/0329555 A1) in view of KIM et al.(US 2019/0 102015 A1) (herein after KIM’015).

Regarding claim 2, KIM teaches the display panel according to claim 1, wherein the plurality of detection electrodes(160) is [arranged at a same layer as, and] electrically insulated from(Para-133), the plurality of touch sub-electrodes(120 or 130, figs.4-7B).

Nevertheless, KIM is not found to teach expressly the display panel, wherein the plurality of detection electrodes is arranged at a same layer as, the plurality of touch sub-electrodes.

However, KIM’015 teaches a touch sensing display device, wherein the plurality of detection electrodes(noise detection electrodes 160, fig.4) is arranged at a same layer as(Para-105), and electrically insulated from(Para-101), the plurality of touch sub-electrodes(electrodes 130 and electrodes 120).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of KIM’015 to include the feature in order to reduce the thickness of the touch sensing display device.
9.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2017/0153731 A1)(herein after Liu) in view of KIM et al.(US 2018/0329555 A1) (herein after KIM).

Regarding claim 13, Liu teaches a method of manufacturing a display panel(Para-2), comprising:
 
providing a base substrate(substrate 9, fig.2, claim 14)(it is obvious to have a substrate at the very beginning of making a touch sensing display panel to hold/deposit all components on it); 

forming a signal noise sensor(array of shield electrodes, fig.4; shield electrode 4, fig.2) on the base substrate(substrate 9) (Para-26:  the method steps as described herein are not necessarily performed sequentially, and in general can be performed in parallel with each other wherever possible), [the signal noise sensor being configured to detect a signal noise from the display panel]; and 

[forming a touch sensor on a same layer as the signal noise sensor, or] forming a touch sensor(common/touch electrodes 1, 2, figs.2&4) on a side of the signal noise sensor(shield electrode 4, fig.2) away from the base substrate(substrate 9, fig.2)(as seen from fig.2, common/touch electrodes 1, 2 are separated from the base substrate 9 by two layers).

Nevertheless, Liu is not found to teach expressly the method of manufacturing a display panel, wherein the signal noise sensor being configured to detect a signal noise from the display panel.

However, KIM teaches a display having touch sensing properties, wherein the signal noise sensor(sensing unit 100, noise detecting electrodes 160, figs.4-7B)  being configured to detect a signal noise from the display panel(Para-36, 127).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu with the teaching of KIM to include the feature in order to provide a touch sensing display device capable of effectively canceling or reducing a noise signal input to a sensing unit of the touch sensor from a display panel such that it is possible to minimize or reduce a malfunction of the touch sensor due to the noise signal, and to improve touch sensing sensitivity.

Regarding claim 14, Liu as modified by KIM teaches the method according to claim 13, wherein the display panel comprises a plurality of dummy patterns first dummy patterns 166 or second dummy patterns 126, figs.4-6B,7B,9,10A-10B,11, KIM), the signal noise sensor(shield electrode 4, fig.2, Liu; sensing unit 100, figs.4-7B, KIM) comprises a plurality of detection electrodes (noise detecting electrodes 160, figs.4-7B, KIM), and the forming the signal noise sensor on the base substrate(substrate 9, fig.2, Liu; substrate 110, fig.8A, KIM) comprises forming the plurality of dummy patterns(KIM) and the plurality of detection electrodes(shield electrode 4, Liu) through a single patterning process(same patterning process, Para-19, Liu)(KIM teaches the dummy patterns 166 are in same layer as noise detection electrodes 160 in Para-144, 168, 192 and Liu discloses same patterning process for electrodes in same layer in Para-19. Therefore, it is obvious that one of ordinary skill in the art would use the teaching of KIM into Liu’s disclosure of same patterning process to make dummy electrodes and noise detection electrodes).

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations except minor wording and insignificant change in terminology. In both Liu’s and KIM’s disclosures, noise sensing electrodes(shielding electrode 4, Liu; noise detecting electrode 160, KIM) are at the bottom side of the touch sensor and away from the base substrate(one layer between substrate 9 and shield electrode 4, fig.2, Liu; plurality of layers between substrate 110 and noise detecting electrodes 160, 162, 164, fig.8C).
Claim 16 is rejected for the same reason as mentioned in the rejection of claim 14, since both claims recite identical claim limitations except minor wording and insignificant change in terminology.

Examiner Note

10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692